     Case 3:19-cr-00002 Document 26 Filed on 03/25/19 in TXSD Page 1 of 4



                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

UNITED STATES OF AMERICA §
                         §
v.                       §                   Criminal No. G-19-02
                         §
WARREN C. CLARK          §
(defendant)

                      Motion for Agreed Scheduling Order

      COMES NOW, the United States of America by and through RYAN K.

PATRICK, United States Attorney for the Southern District of Texas, Assistant

United States Attorneys Craig M. Feazel, S. Mark McIntyre, Department of Justice

Trial Attorney Michael Dittoe, and Mike DeGeurin Sr., and submits the following

agreed proposed scheduling order.

      The United States along with the attorney of record for the defendant, Mike

DeGeurin Sr., respectfully request that the Court set a status conference within

approximately sixty (60) days, and require that any filing under the provision of

Section 4 of the Classified Information Procedures Act, 18 U.S.C. App. III (CIPA),

be filed within approximately Ninety (90) days of the date of this order. The

Government and the Defense believe that this schedule will provide sufficient time

to address subject matters presented on the record at the scheduling conference

held on March 21, 2019 at 10:00 a.m.
     Case 3:19-cr-00002 Document 26 Filed on 03/25/19 in TXSD Page 2 of 4




                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            United States Attorney


                                      By:   /S/ Craig M. Feazel
                                            Craig M. Feazel
                                            Assistant United States Attorney
                                            1000 Louisiana, Suite 2300
                                            Houston, Texas 77002

                                            /S/ S. Mark McIntyre
                                            By: Stephen Mark McIntyre
                                            Assistant United States Attorney
                                            (713) 567-9000

                                            /S/ S. Michael Dittoe
                                            By: Michael Dittoe
                                            United States Department of Justice
                                            Counter-Terrorism Section



                          CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above agreed proposed

scheduling order was sent to Michael DeGeurin Sr., on this the 25th day of March,

2019.


                                            /s/ Craig M. Feazel
                                            Craig M. Feazel
                                            Assistant United States Attorney
     Case 3:19-cr-00002 Document 26 Filed on 03/25/19 in TXSD Page 3 of 4




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION


UNITED STATES OF AMERICA §
                         §
v.                       §                      Criminal No. G-19-02
                         §
WARREN C. CLARK          §
(defendant)

                                  Scheduling Order

      This Court, having previously found that this case is complex under the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A)(B) & B (ii), set a

status conference with respect to discovery and matters arising under the Classified

Information Procedures Act (CIPA), 18 U.S.C. App. III, for March 21, 2019. At

that hearing, the parties set out their respective positions that, due to the

complexity of this matter, more time was required to conduct discovery, to prepare

pre-trial motions, and to prepare for trial.

      After consideration,

      It is hereby ORDERED that a status conference is set for MAY 23, 2019, at

10:00 a.m. in Galveston, Texas in order to gage the progress of the parties in the

discovery process.

      It is further ORDERED that the government shall file, ex parte and in

camera, any motion it deems necessary under the provisions of CIPA Section 4 by
     Case 3:19-cr-00002 Document 26 Filed on 03/25/19 in TXSD Page 4 of 4



JUNE 27, 2019.

      It is further ORDERED that, in order to assist the Court in ruling on the

government’s CIPA Section 4 motion, the defense shall file, ex parte and in

camera, its theory of defense by JUNE 27, 2019.

      The Court finds that the continuance of the trial date in this case, to allow for

the filing of motions and additional time to prepare this complex case for trial,

satisfies the ends of justice and outweighs the best interests of the public and the

Defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). In addition, the Court

finds that the period for the filing of the aforementioned pleadings is excludable

time under 18 U.S.C. § 3161(h)(1)of the Speedy Trial Act. After the Court receives

the aforementioned submissions, the Court will set another status conference to

establish a motions deadline and to set a trial date.



      Signed on this ________ day of March 2019, at Galveston, Texas.




                                               _____________________________
                                               Hon. George C. Hanks, Jr.
                                               United States District Judge
                                               Southern District of Texas, Galveston
